

Aflac Incorporated 2nd Quarter 2017 10-Q [afl06301710q.htm]
EXHIBIT 10.40
SEPARATION AGREEMENT




THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 6th day of
June, 2017 by and between American Family Life Assurance Company of Columbus
(the “Company”) and Paul S. Amos, II (“Employee”).


In consideration of the payments, covenants and releases described below, and in
consideration of other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Company and Employee agree as
follows:


1.
Resignation from Employment



Employee will resign his positions as an officer, director and employee with the
Company effective July 1, 2017 (the “Resignation Date”). Concurrent with his
resignation as an officer, director and employee with the Company, Employee will
also resign any position that Employee holds as an officer, director or employee
of any parent, affiliate, subsidiary, successor, joint venture partner or
predecessor of the Company (individually referred to as an “Aflac Company” and
collectively referred to as the “Aflac Companies”).


Employee acknowledges and agrees that, with the exception of the Separation
Benefits (as described in Paragraph 2 below) and the benefits described in
Paragraph 3, he has been paid and has received all compensation and benefits due
and owing to him from the Company or of any of the Aflac Companies through the
Effective Date. Employee further acknowledges that he has received proper notice
of his right to elect continuation health insurance coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”).


2.
Separation Benefits



In consideration of the covenants, promises and other obligations described in
this Agreement, including, but not limited to, Employee’s agreement to execute
the General Release of All Claims and Potential Claims against the Company
(described in Paragraph 4 below), the Company agrees to provide Employee with
the following “Separation Benefits”:


(a)    The Company shall pay Employee a lump sum of Three Hundred Fifty Thousand
Dollars and No Cents ($350,000.00), which represents an amount equal to his base
salary ($700,000.00 per year) from July 1, 2017 through December 31, 2017,
payable on the first regular payroll date occurring after January 1, 2018. In no
event shall the payment under this Paragraph 2(a) be made within the six month
period following the date the Employee incurs a “separation from service” under
Section 409A of the Internal Revenue Code (“Separation from Service”).


(b)    The Company shall pay Employee One Million Four Hundred Thousand Dollars
and No Cents ($1,400,000.00) in equal installments in accordance with the
Company’s regular payroll practices, payable beginning on January 1, 2018
through December 31, 2019. Payment under this Paragraph 2(b) shall not commence
until the expiration of the six-month period following the Employee’s Separation
from Service.












--------------------------------------------------------------------------------









(c)    The Company shall pay Employee a lump sum of One Million Six Hundred and
Nineteen Thousand Six Hundred and Seven Dollars and No Cents ($1,619,607), which
represents a performance bonus based upon the Aflac Incorporated Management
Incentive Program for the period from January 1, 2017 through December 31, 2017,
payable on the first regular payroll date that is at least ten (10) days
following the Resignation Date.
   
(d)    The Company shall pay Employee a lump sum of Thirty-Four Thousand Eight
Hundred and Eighty-Seven Dollars and No Cents ($34,887.00), which is equivalent
to the amount that Employee would be required to pay for COBRA continuation
coverage for the 18-month period following the Resignation Date, payable on the
first regular payroll date that is at least ten (10) days following the
Resignation Date.


(e)    The payments described in this Paragraph 2 shall be subject to all
deductions for applicable federal, state and local taxes and other required
withholdings.


Employee and the Company acknowledge and agree that the compensation and other
terms set forth in this Paragraph 2 have been negotiated and agreed upon
voluntarily by both parties and shall inure to the benefit of the Company and
the Aflac Companies. The parties also acknowledge and agree that the
compensation and other terms set forth in this Paragraph 2 exceed any
compensation and other benefits to which Employee currently is entitled and that
such compensation and other terms constitute good, valuable and sufficient
consideration for Employee’s covenants and agreements contained in this
Agreement. In the event of Employee’s death prior to the completion of the
payment of the Separation Benefits described in this Paragraph 2, the Company
agrees to pay any remaining Separation Benefits to Employee’s estate in a single
lump sum within thirty (30) days following Employee’s death.


3.    Other Post-Termination Benefits


With the exception of the compensation and benefits described in Paragraph 2
above, Employee shall have the same rights and obligations as other
similarly-situated employees who experience a termination in employment with
respect to any benefit plans in which Employee is a participant or beneficiary,
including the Aflac Incorporated Pension Plan and the Aflac Incorporated 401(k)
Savings and Profit Sharing Plan. Except as expressly set forth in this
Agreement, for all employee insurance or welfare benefits in which Employee
currently participates, regular coverage shall cease on the Resignation Date, at
which time the Employee will be offered any applicable continuation coverage. In
addition, the Company shall continue to honor all Equity Awards (as defined in
Paragraph 9 of Employee’s August 19, 2015 Amended and Restated Employment
Agreement), subject to the terms thereof, which have been granted to Employee
and are fully vested prior to the Resignation Date. Notwithstanding anything to
the contrary contained in a stock option award agreement or notice of stock
option grant, all outstanding stock options held by Employee that were vested as
of the Resignation Date shall remain outstanding and exercisable for a period of
three (3) months following the Resignation Date. Employee also agrees to submit
to the Company any and all requests for reimbursement of business expenses
incurred by Employee prior to the Effective Date. The Company shall review and
reimburse Employee for such business expenses in the normal course of business,
but no later
















2

--------------------------------------------------------------------------------









than ninety (90) days after the Effective Date.


4.    General Release of All Claims and Potential Claims against the Company


In consideration of the Separation Benefits and the other promises contained in
this Agreement, Employee, for himself and his successors and assigns, now and
forever hereby releases and discharges Company and the Aflac Companies and each
of their respective past and present officers, directors, stockholders,
employees, agents, predecessors, estates, successors, assigns and attorneys
(hereinafter each individually referred to as a “Released Party” and
collectively referred to as “Released Parties”) from any and all claims,
charges, actions, causes of action, sums of money due, suits, debts, covenants,
contracts, agreements, promises, demands or liabilities (hereinafter
collectively referred to as “Claims”) whatsoever, in law or in equity, whether
known or unknown, which Employee, individually or as a member of any class, ever
had or now has from the beginning of time up to the date that this Agreement is
executed by Employee, including but not limited to those Claims which are in any
way connected with any employment relationship or the termination of any
employment relationship which existed between Company and Employee or between
any of the Aflac Companies and Employee. Employee further understands and agrees
that he has knowingly relinquished, waived and forever released any and all
remedies arising out of the aforesaid employment relationship or the termination
thereof, including, without limitation, claims for back pay, front pay,
liquidated damages, compensatory damages, general damages, special damages,
punitive damages, exemplary damages, costs, expenses and attorneys’ fees.


This General Release of All Claims and Potential Claims includes, but is not
limited to, claims for infliction of emotional distress, claims for defamation,
claims for personal injury of any kind, claims for breach of contract, claims
for harassment and claims arising under federal, state or local laws prohibiting
employment discrimination and claims growing out of any legal restrictions on
Company’s rights to terminate its employees or to take any other employment
action, whether statutory, contractual or arising under common law or case law.
Employee specifically acknowledges and agrees that he is releasing, in addition
to all other claims, any and all rights under federal and state employment laws
including without limitation the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, 29 U.S.C. § 621, et seq., the Civil Rights Act of 1964
(“Title VII”), as amended (including amendments made through the Civil Rights
Act of 1991), 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, as amended, the
Americans With Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101, et seq.,
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq., the
Employee Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C.
§ 301, et seq., the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101, et seq., the Family and Medical Leave Act of 1993 (“FMLA”), as amended,
29 U.S.C. § 2601 et seq., the Fair Labor Standards Act (“FLSA”), as amended, 29
U.S.C. § 201 et seq. the Employee Polygraph Protection Act of 1988, 29 U.S.C.
§ 2001, et seq., and all Georgia Code provisions. Employee warrants that he has
not filed any type of claim against Company.


Employee understands that nothing contained in this Agreement limits his ability
to file a charge or complaint with the Equal Employment Opportunity Commission,
the National Labor Relations Board, or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Employee further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any










3

--------------------------------------------------------------------------------









investigation or proceeding that may be conducted by any Government Agencies in
connection with any charge or complaint, whether filed by Employee, on his
behalf, or by any other individual.  However, based on Employee’s release of
claims set forth in this Paragraph 4 of this Agreement, Employee understands
that he is releasing all claims that he may have, as well as, to the extent
permitted by applicable law, his right to recover monetary damages or obtain
other relief that is personal to Employee in connection with any claim he is
releasing under this Agreement.


5.    Non-Admission of Liability


The Company and Employee agree that neither this Agreement nor any of the
promises or covenants contained in this Agreement shall be construed or
interpreted to be an admission of any liability or wrongdoing by Company, by
whom any liability or wrongdoing is expressly denied.


6.    Nondisparagement


Employee acknowledges and agrees that he will not make any derogatory or
disparaging statements about the Company, the Aflac Companies or any of the
Released Parties, including, but not limited to, derogatory or disparaging
statements about the Company’s or the Aflac Companies’ products, services,
business, business practices, finances or employment practices, or take any
other action that could reasonably be expected to harm the reputation of the
Company, the Aflac Companies or any of the Released Parties. Likewise, the
Company acknowledges and agrees that it will not make any derogatory or
disparaging statements about Employee, including, but not limited to, derogatory
or disparaging remarks about Employee’s performance as an officer of the
Company.


7.    Protective Covenants


Employee acknowledges and agrees that, as a consequence of his positions as an
officer, director and employee with the Company and the Aflac Companies, he has
been provided with a substantial amount of trade secrets and confidential
information of the Company and the Aflac Companies. Employee also acknowledges
and agrees that he has participated in numerous meetings at which such
information has been shared in connection with the development and
implementation of business plans of the Company and the Aflac Companies.
Employee therefore understands and agrees that the “Protective Covenants” set
forth in Paragraphs 7(a) through (e) are reasonable, necessary and essential to
the Company and the Aflac Companies to protect their respective trade secrets
and confidential information.


(a)Return of Materials: Employee agrees that, within ten (10) days after the
Effective Date and prior to receiving any of the Separation Benefits described
in Paragraph 2, he will return to the Company, without retaining or providing to
others any copies, portions, summaries, descriptions, abstracts or other
representations thereof, all documents, materials and other things in his
possession, custody or control relating to the Company, the Aflac Companies or
any of the Released Parties. Such documents, materials and other things shall
include, without limitation, all product information, contracts, product and
service lists, computer equipment, computer software, computer data, databases,
website sign-in codes, other information compilations, pricing information,
financial information, information regarding legal issues, product supply
information, information and materials supply information, vendor information,
customer identity information,








4

--------------------------------------------------------------------------------





customer status and financial information, product development information,
source code information, object code information, marketing information,
employee information, agent information, policyholder information and account
information in whatever hard copy or electronic form it exists.


(b)
Trade Secrets and Confidential Information:



(i)For purposes of this Agreement, “Trade Secrets” shall mean all secret,
proprietary or confidential information of the Company or the Aflac Companies
that fit within the definition of “trade secrets” under any applicable federal,
state or local law protecting trade secrets. Nothing in this Agreement is
intended to, or shall be construed to, limit the protections or remedies
available to the Company or the Aflac Companies under any applicable federal,
state or local law protecting trade secrets or other confidential information.
Trade Secrets shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of the Company or the Aflac Companies.


(ii)    For purposes of this Agreement, “Confidential Information” shall mean
all information relating to the Company’s or the Aflac Companies’ businesses or
business activities that is not generally known to persons not employed (as
employees or independent contractors) by the Company or the Aflac Companies,
that is not generally disclosed by the Company’s or the Aflac Companies’
practices or authority to persons not employed by the Company or the Aflac
Companies and that is the subject of reasonable efforts to keep it confidential.
Confidential Information shall include, but not be limited to, policyholder
information, policies account information, information about the sales force of
the Company or any of the Aflac Companies, financial information, personnel
information, product code, product concepts, production techniques, technical
information regarding products or services, product/service development,
operations techniques, product/service formulas, information concerning
techniques for use and integration of its products/services, current and future
development and expansion or contraction plans of the Company or the Aflac
Companies, sale/acquisition plans and contacts, marketing plans and contacts,
information concerning the legal affairs of the Company or the Aflac Companies,
information concerning the strategy, tactics, and financial affairs of the
Company or the Aflac Companies, and information concerning the private affairs
of the Company’s or the Aflac Companies’ employees or policyholders.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company or the Aflac Companies. This definition shall not limit any definition
of “confidential information” or any equivalent term under any applicable
federal, state or local law.


(iii)    Employee hereby agrees that for so long as such information meets
either the definition of Trade Secrets or Confidential Information, Employee
shall hold the Trade Secrets and Confidential Information in the strictest
confidence and shall not, directly or indirectly, without the prior express
written consent of the Company (1) transmit or disclose any Trade Secret or
Confidential Information to any person, concern, or entity, (2) make use of any
such Trade Secrets or Confidential Information, directly or indirectly, for
Employee or for others, or (3) copy, reproduce, modify, decompile, or reverse
engineer any Trade Secret or Confidential Information.
















5

--------------------------------------------------------------------------------





Employee warrants that Employee has not disclosed or used for Employee’s own
benefit or the benefit of anyone other than the Company or any of the Aflac
Companies any Confidential Information or Trade Secrets prior to the execution
of this Agreement. Employee further agrees that he shall fully cooperate with
the Company and the Aflac Companies in maintaining the confidentiality of
Confidential Information and Trade Secrets to the extent permitted by law. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s or Aflac Companies’ rights or Employee’s
obligations under any state or federal statutory or common law regarding trade
secrets and unfair trade practices. Anything herein to the contrary
notwithstanding, Employee shall not be restricted from: (1) disclosing
information that is required to be disclosed by law, court order or other valid
and appropriate legal process; provided, however, that in the event such
disclosure is required by law, Employee shall provide the Company with prompt
notice of such requirement so that the Company or the appropriate Aflac Company
may seek an appropriate protective order prior to any such required disclosure
by Employee; (2) reporting possible violations of federal, state or local law or
regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state or local law or regulation, and Employee shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that Employee has made such reports or
disclosures; (3) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (4) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.


(c)    Covenant Not to Compete: In consideration of the Separation Benefits and
other promises contained in this Agreement, Employee agrees that, for a
twenty-four (24) month period following the Resignation Date, he shall not, on
his own behalf or on behalf of any other person or entity, compete with the
Company or any of the Aflac Companies by providing in the Restricted Territory
(as defined below) to any Competing Business (as defined below) services similar
to those Employee provided to the Company or the Aflac Companies with respect to
the Aflac Business (as defined below), in circumstances in which Employee’s
responsibilities and duties are substantially similar to those performed by him
during the twenty-four (24) month period ending on the Resignation Date.


(i)    The “Restricted Territory” shall mean the area within the Company or the
Aflac Companies conduct the Aflac Business (as defined below), which includes
the United States (including the District of Columbia, Puerto Rico, the U.S.
Virgin Islands and Guam) and Japan.


(ii)    A “Competing Business” shall mean any person, concern or entity which is
engaged in, or conducts business that is substantially the same as the Aflac
Business (as defined below) or any part thereof.


(iii)    The “Aflac Business” shall mean the Company’s and the Aflac Companies’
insurance business, which the Company and the Aflac Companies operate throughout
the United States (including the District of Columbia, Puerto Rico, the U.S.
Virgin Islands and Guam) and throughout Japan, and which includes, but is not
limited to, (1) the development, underwriting,
















6

--------------------------------------------------------------------------------





marketing, distribution and sale of individual and group voluntary insurance
products, including accident, cancer and other specified diseases, dental,
hospital confinement indemnity, hospital confinement sickness indemnity,
hospital intensive care, life, annuities, lump sum cancer, lump sum cancer
critical illness, specified health event, short term disability and vision; (2)
the offering of un-reimbursed medical, dependent care and transportation
flexible spending accounts; and (3) operating a private medical and insurance
product exchange and similar enrollment services. “Aflac Business” will also
include any additional insurance and reimbursement account products and
services, which become part of the business conducted by the Company and the
Aflac Companies, whether through acquisition and/or development, and in which or
to which Employee has had direct exposure in his position with the Company and
the Aflac Companies. In addition, “Aflac Business” will include Aflac Corporate
Ventures; provided, however, that Employee shall only be restricted to the
extent that any Competing Business researched, incubated, invested in,
purchased, acquired any interest in, or entered into a strategic transaction
with, any business or start-up that Aflac Corporate Ventures also researched,
incubated, invested in, purchased, acquired any interest in, or entered into a
strategic transaction with, prior to the Resignation Date. “Aflac Business” will
not include any business operation, which formerly was part of the business
conducted by the Company or the Aflac Companies and which ceased being a part
thereof due to divestiture or discontinuation of that part of the business.


(d)    Non-Solicitation of Accounts, Policyholders or Customers: Employee agrees
that, for a twenty-four (24) month period following the Resignation Date, he
shall not, directly or indirectly, on his own behalf or as a principal or
representative of any individual or entity, solicit, divert, take away or
attempt to solicit, divert, or take away any account, policyholder or customer
of the Company or any of the Aflac Companies with whom the Employee had Material
Contact to become an account, policyholder or customer of a Competing Business.
For purposes of this Paragraph 7(d), “Material Contact” shall mean (1) having
dealings with an account, policyholder or customer or potential account,
policyholder or customer on behalf of the Company or an Aflac Company; (2)
coordinating or supervising dealings with an account, policyholder or customer
or potential account, policyholder or customer on behalf of the Company or an
Aflac Company; (3) obtaining Confidential Information about an account,
policyholder or customer or potential account, policyholder or customer in the
ordinary course of business as a result of Employee’s employment with the
Company or an Aflac Company; or (4) receiving compensation, commissions or
earnings within the two (2) years prior to the Resignation Date that resulted
from the sale or provision of policies, products or services of the Company or
an Aflac Company to an account, policyholder or customer.


(e)    Non-Solicitation of Employees and Independent Contractors: Employee
agrees that, for a twenty-four (24) month period following the Resignation Date,
he shall not, directly or indirectly, whether on his own behalf or as a
principal or representative of any individual or entity, recruit, solicit, or
induce or attempt to recruit, solicit or induce any employee or independent
contractor of the Company or any of the Aflac Companies to terminate his or her
employment, contractual or other relationship with the Company or any of the
Aflac Companies or to enter into an employment, contractual or any other kind of
business relationship with the Employee or any other individual or entity.


(f)    Enforcement of Protective Covenants: The parties specifically acknowledge
and


















7

--------------------------------------------------------------------------------





agree that the remedy at law for any breach of the Protective Covenants set
forth in Paragraphs 7(a) through (e) will be inadequate, and that in the event
Employee breaches, or threatens to breach, any of the Protective Covenants, the
Company or the Aflac Companies shall have the right and remedy, without the
necessity of proving actual damage or posting any bond, to enjoin, preliminarily
and permanently, Employee from violating or threatening to violate the
Protective Covenants and to have the Protective Covenants specifically enforced
by any court of competent jurisdiction, it being agreed that any breach or
threatened breach of the Protective Covenants would cause irreparable injury to
the Company and the Aflac Companies and that money damages would not provide an
adequate remedy to the Company and the Aflac Companies. Employee understands and
agrees that, if he violates any of the obligations set forth in the Protective
Covenants, the period of restriction applicable to each obligation violated
shall cease to run during the pendency of any litigation over such violation,
provided that such litigation was initiated during the period of restriction.
Such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company and the Aflac Companies at law or
in equity. Employee understands and agrees that, if the parties become involved
in legal action regarding the enforcement of the Protective Covenants and if the
Company or the Aflac Companies prevail in such legal action, the Company or the
Aflac Companies will be entitled, in addition to any other remedy, to recover
from Employee its reasonable costs and attorneys’ fees incurred in enforcing
such covenants. The Company’s and the Aflac Companies’ ability to enforce their
rights under the Protective Covenants or applicable law against Employee shall
not be impaired in any way by the existence of a claim or cause of action on the
part of Employee based on, or arising out of, this Agreement or any other event
or transaction.


Employee acknowledges and agrees that each of the Protective Covenants is
reasonable and valid in time and scope and in all other respects. The parties
agree that it is their intention that the Protective Covenants be enforced in
accordance with their terms to the maximum extent permitted by law. Each of the
Protective Covenants shall be considered and construed as a separate and
independent covenant. Should any part or provision of any of the Protective
Covenants be held invalid, void or unenforceable, such invalidity, voidness or
unenforceability shall not render invalid, void or unenforceable any other part
or provision of this Agreement or such Protective Covenant. If any of the
provisions of the Protective Covenants should ever be held by a court of
competent jurisdiction to exceed the scope permitted by the applicable law, such
provision or provisions shall be automatically modified to such lesser scope as
such court may deem just and proper for the reasonable protection of the
Company’s or Aflac Companies’ legitimate business interests and may be enforced
by the Company or the Aflac Companies to that extent in the manner described
above and all other provisions of this Agreement shall be valid and enforceable.
8.    Indemnification


In consideration of the Separation Benefits and other promises contained in this
Agreement, Employee agrees to indemnify and hold the Company, the Aflac
Companies and the Released Parties harmless from and against any and all claims
and liabilities asserted by any current or former employee(s) or independent
contractor(s) of the Company or the Aflac Companies or any other individual(s)
that (a) are asserted at any time between the date that Employee executes this
Agreement and two (2) years after Employee executes this Agreement; and (b) are
based upon any alleged act or omission of Employee that the Company determines,
in its reasonable discretion, was committed outside the scope of his job duties
and responsibilities.














8

--------------------------------------------------------------------------------





Employee understands and agrees that his obligation to indemnify and hold the
Company, the Aflac Companies and the Released Parties harmless includes the
obligation to pay for attorneys’ fees and expenses incurred by the Company, the
Aflac Companies or the Released Parties in their defense of a claim that is
subject to indemnification. Employee further understands and agrees that his
obligation to indemnify and hold the Company, the Aflac Companies and the
Released Parties harmless includes the obligation to pay for damages, including,
but not limited to, actual damages, compensatory damages, punitive damages,
attorneys’ fees and the expenses of litigation, incurred by the Company, the
Aflac Companies or the Released Parties, regardless of whether such damages are
paid as a result of a settlement of the claims, as a result of an award in
arbitration or a verdict in litigation, or otherwise, for a claim that is
subject to indemnification. In this regard, it is understood and agreed that the
affected Company, Aflac Company or Released Party against whom a claim is
asserted shall have the absolute right to select counsel to represent them and
to control their own defense; provided, however, that the Company shall (i)
promptly notify Employee, in writing, that a claim has been asserted that is
within the scope of this indemnification provision; (ii) provide Employee with a
description of the facts and allegations contained in the claim; and (iii) keep
Employee apprised of the status of the claim. The parties agree that Employee’s
indemnification obligation under this Paragraph 8 shall be limited to (y) the
first Two Hundred and Fifty Thousand Dollars ($250,000.00) of attorneys’ fees,
expenses, settlement costs, arbitration award or verdict for each claim; and (z)
50% of the total attorneys’ fees, expenses, settlement costs, arbitration award
or verdict thereafter. It is further understood and agreed that, in the event
that a claim is asserted for which Employee has an indemnification obligation
under this Paragraph 8, the parties shall work together to resolve such claim in
an expeditious and efficient manner.


9.    Acknowledgment


    The Company hereby advises Employee to consult with an attorney prior to
executing this Agreement, and Employee acknowledges and agrees that the Company
has advised him of his opportunity to consult an attorney or other advisor and
has not in any way discouraged him from doing so. Employee expressly
acknowledges and agrees that he has read this Agreement, including the General
Release of All Claims and Potential Claims set forth in Paragraph 4, carefully
and that he has had sufficient time and opportunity to consult with an attorney
or other advisor of his choosing concerning his execution of this Agreement.
Employee acknowledges and agrees that he fully understands that the Agreement is
final and binding, that it contains a full release of all claims and potential
claims, and that the only promises or representations that he has relied upon in
signing this Agreement are those specifically contained in the Agreement itself.
Employee also acknowledges and agrees that he has been offered at least
twenty-one (21) days to consider this Agreement before signing (the “Review
Period”) and that he is signing this Agreement voluntarily, fully intending to
release the Company, the Aflac Companies and all of the other Released Parties
from all claims. Employee acknowledges and agrees that if he signs this
Agreement before the end of the Review Period, he is knowingly, freely and
voluntarily waiving the remainder of the Review Period without any encouragement
or coercion from the Company.


10.    Effective Date and Revocation


This Agreement shall be effective and enforceable at twelve o’clock (12:00)
midnight on the seventh (7th) full calendar day immediately following the date
of execution of this Agreement












9

--------------------------------------------------------------------------------





(the “Effective Date”) and Employee may revoke the Agreement at will prior to
that time by giving written notice of the revocation to the Company. For such a
revocation by Employee to be effective, it must be received by the Company’s
General Counsel, Ms. Audrey Boone Tillman, prior to the Effective Date. Employee
agrees that, if he revokes the Agreement prior to that time, he will return to
the Company any and all payments already received pursuant to this Agreement.
The Agreement may not be revoked after the Effective Date. Employee also agrees
that, if he ever attempts to rescind, revoke or annul this Agreement after the
Effective Date (other than with respect solely to making a claim under the ADEA)
or if he attempts at any time to make, assert or prosecute any claim(s), other
than claims pursuant to the ADEA, covered by the General Release of All Claims
and Potential Claims set forth in Paragraph 4 above, he will first return to the
Company any and all payments already received by him under this Agreement, plus
interest at the highest legal rate, and, except with respect to claims under the
ADEA, he will pay the Company’s attorneys’ fees and costs incurred in defending
itself against the claim(s) and/or the attempted revocation, rescission or
annulment.


11.    Severability and No Presumption Against Drafter


If any provision or covenant, or any part thereof, of this Agreement, except
Employee’s General Release of All Claims and Potential Claims set forth in
Paragraph 4 of this Agreement, should be held by any court to be invalid,
illegal or unenforceable, either in whole or in part, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of the remaining provisions or covenants, or any part thereof, of
this Agreement, all of which shall remain in full force and effect. If the
General Release of All Claims and Potential Claims set forth in Paragraph 4 is
found to be unenforceable, this Agreement shall be null and void and all
consideration originally paid shall be returned by Employee to the Company.


12.    Governing Law and Enforcement of Agreement


The Company and Employee agree that this Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of Georgia
without giving effect to its conflicts of law principles. With the exception of
an action by the Company to enforce the Protective Covenants set forth in
Paragraph 7 of this Agreement, the Company and Employee agree that the exclusive
means to enforce this Agreement, as well as for any dispute relating to or
arising out of this Agreement, shall be through arbitration in accordance with
the terms of the Aflac Arbitration Agreement dated January 10, 2005 and the
Arbitration Procedures.
 
13.    Waiver


The failure of either party to insist, in one or more instances, on performance
by the other in strict accordance with the terms and conditions of this
Agreement shall not be deemed a waiver or relinquishment of any right granted in
this Agreement or of the future performance of any such term or condition or of
any other term or condition of this Agreement, unless such waiver is contained
in a writing signed by the party making the waiver.
14.    Entire Agreement


This Agreement contains the entire agreement between the Company and Employee
with










10

--------------------------------------------------------------------------------





respect to the subject matter hereof and, from and after the date hereof, this
Agreement shall supersede any other agreement, written or oral, between the
parties relating to the subject matter of this Agreement; provided, however,
that the parties understand and agree that the following agreements shall
survive the termination of Employee’s employment with Company and shall continue
to be effective between the parties: (a) the Aflac Arbitration Agreement dated
January 10, 2005 and the Arbitration Procedures; (b) the Aflac Incorporated
Intellectual Property Agreement dated July 15, 2015; and (c) all Equity Awards
(as defined in Paragraph 9 of Employee’s August 19, 2015 Amended and Restated
Employment Agreement), subject to the terms thereof, which have been granted to
Employee and are fully vested prior to the Resignation Date. This Agreement may
not be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


15.    Assignment


This Agreement may be assigned by the Company and shall be binding and inure to
the benefit of the Company, its successors and assigns. No right, obligation or
duty of this Agreement may be assigned by Employee without the prior written
consent of the Company.
16.    Construction


The parties understand and agree that, because they both have been given the
opportunity to have counsel review and revise this Agreement, the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
Instead, the language of all parts of this Agreement shall be construed as a
whole, and according to its fair meaning, and not strictly for or against either
of the parties.
17.    Counterparts


This Agreement may be executed in two or more counterparts, and it shall not be
necessary that the signatures of the parties hereto be contained on any one
counterpart hereof. Each counterpart shall be deemed an original but all
counterparts together shall constitute one and the same instrument. Any
signature page of any such counterpart, or any electronic facsimile thereof, may
be attached or appended to any other counterpart to complete a fully executed
counterpart of this Agreement, and any telecopy or other electronic transmission
of any signature shall be deemed an original and shall bind such party.
18.    Section 409A


This Agreement is intended to comply with and shall be interpreted in accordance
with the requirements of Section 409A and any regulations or guidance issued
thereunder or, if applicable, the requirements of any exceptions to Section
409A. Notwithstanding anything to the contrary, no payment of any amount that
constitutes a “deferral of compensation” under Section 409A (i.e., that is not
otherwise exempted from coverage under Section 409A) shall be made within six
months following the date the Employee incurs a “separation from service” to the
extent required under Section 409A.










11

--------------------------------------------------------------------------------





The parties hereby agree to all of the above terms and signify their agreement
by their signatures below.


EMPLOYEE
            
                            
/s/ Paul S. Amos II
Paul S. Amos, II


Date:


6/6/17




AMERICAN FAMILY LIFE
ASSURANCE COMPANY
OF COLUMBUS
                        


/s/ Audrey Boone Tillman
Audrey Boone Tillman
Executive Vice President
and General Counsel


Date:


6/6/17                              
                            




12